        Case 9:19-cv-00087-DLC Document 27 Filed 04/24/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 BOZEMAN DEACONESS HEALTH                           CV 19–87–M–DLC
 SERVICES, INTERCITY RADIOLOGY,
 P.C., and DEACONESS INTERCITY
 IMAGING LLC dba ADVANCED                                 ORDER
 MEDICAL IMAGING,

                       Plaintiffs,

        vs.

 FEDERAL INSURANCE COMPANY,
 ACE AMERICAN INSURANCE
 COMPANY, and CHUBB SERVICES
 CORPORATION,

                       Defendants.


      Pursuant to the parties’ Stipulation of Dismissal of All Claims with

Prejudice (Doc. 26),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys’ fees. All deadlines are VACATED

and any pending motions are DENIED as moot.

      DATED this 24th day of April, 2020.
